Name: Commission Regulation (EEC) No 1467/78 of 29 June 1978 amending Regulation (EEC) No 1288/78 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/ 12 Official Journal of the European Communities 30 . 6 . 78 COMMISSION REGULATION (EEC) No 1467/78 of 29 June 1978 amending Regulation (EEC) No 1288/78 on special conditions for the granting of private storage aid for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 1423 /78 (2 ), and in particular Articles 5 (4) and 7 (2) thereof, Whereas the products for which private storage aid can be given in the period from 19 June 1978 are listed in the Annex to Regulation (EEC) No 1288/78 of 14 June 1978 on special conditions for the granting of private storage aid for pigmeat (3 ) ; Whereas the definition given in the said Annex of the products for which aid may be given that fall within subheading ex 02.01 A III a) 6 bb) should be clarified ; whereas it is therefore necessary to replace the Annex to Regulation (EEC) No 1288/78 with effect from the date of entry into force of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 12^8/78 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable as from 19 June 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 171 , 28 . 6 . 1978 , p. 19 . (3) OJ No L 157, 15 . 6 . 1978 , p. 25 . 30 . 6 . 78 No L 176/ 13Official Journal of the European Communities ANNEX (u.a./tonne) CCT heading No Amount of the aid for a storage period of Amount Products in respect of which aid is granted 4 months 5 months 6 months Supplement or deduction per month per day 1 2 3 4 5 6 7 ex 02.01 A III a) 1 Carcases or half carcases without the head, chaps , neck, flare fat, kidneys , forefeet, tail , precrural flank and spinal cord, fresh or chilled (') 200 220 240 20 0.67 ex 02.01 A III a) 2 Unboned hams with or without rind and fat, fresh or chilled 230 260 290 30 10 ex 02.01 A III a) 3 Unboned shoulders (fores) with or without rind and fat, fresh or chilled 230 260 290 30 1-0 ex 02.01 A III a) 4 Unboned loins, fresh or chilled (2 ) 230 260 290 30 1.0 ex 02.01 A III a) 5 Bellies (steaky) with or without rind and ribs , fresh or chilled 115 130 145 15 0-5 ex 02.01 A III a) 6 bb) Hams, shoulders with or without rind and fat, loins with or without the chine, chines, boned, fresh or chilled ( 3 ) 230 260 290 30 1.0 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for fresh pig carcases presented as Wiltshire sides, i.e. without the head, chaps neck, feet , tail , flare far, kidneys, tenderloin, bone blade, sternum, vertebral column , pelvic bone and diaphragm . ( 2 ) Loins under subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 16 millimetres in depth . ( 3 ) Loins and chines falling within subheading ex 02.01 A III a) 6 bb) must have no fat attached (a thin layer of fat not exceeding three millimetres in depth can be tolerated).